     Case: 1:20-cv-00731 Document #: 12 Filed: 05/18/20 Page 1 of 2 PageID #:54




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DR. ROBERT GERBER,                                    )
on behalf of plaintiff and                            )
the class members defined herein,                     )
                                                      )
               Plaintiffs,                            )       20 cv 00731
                                                      )
               v.                                     )
                                                      )       Honorable Sara L. Ellis
VIRIDIPHARM, LLC,                                     )       Magistrate Judge Jeffery T Cole
and JOHN DOES 1-10,                                   )
                                                      )
               Defendants.                            )

                                  NOTICE OF SETTLEMENT

       Plaintiff, Dr. Robert Gerber, through his attorneys Edelman, Combs, Latturner &

Goodwin, LLC, hereby informs this Court that the parties have reached a settlement which will

resolve the case on an individual basis. Plaintiff expects to complete the settlement within the

next 45 days and file a Stipulation to Dismiss with prejudice. Plaintiff respectfully requests that

this Court strike all pending dates.

                                                      Respectfully submitted,


                                                      /s/Dulijaza (Julie) Clark
                                                      Dulijaza (Julie) Clark


Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
E-mail for Service:
courtecl@edcombs.com
     Case: 1:20-cv-00731 Document #: 12 Filed: 05/18/20 Page 2 of 2 PageID #:55




                                CERTIFICATE OF SERVICE

        I, Dulijaza (Julie) Clark, hereby certify that on May 18, 2020, a true and accurate copy of
the foregoing document was filed via the Court’s CM/ECF system, and I caused a copy to be to
be served, via email on the following party:

       Stephanie Antone
       Viridipharm, LLC
       200 Market St.
       Elmwood Park, NJ 07407
       Via Email: <spantone@aol.com>

                                                     /s/Dulijaza (Julie) Clark
                                                     Dulijaza (Julie) Clark


Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
E-mail for Service:
courtecl@edcombs.com
